UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
IN RE: APPLICATION FOR AN                                                   ORDER
EXTENSION OF NON-DISCLOSURE
ORDER TO INSTAGRAM INC.                                                     18-MC-1504 (PK)
----------------------------------------------------------------------X      19-MC-1536 (JO)

James Orenstein, Magistrate Judge:

         In a sealed application filed on June 12, 2019, the government seeks an order extending by

two months the period in which Instagram Inc. ("Instagram") is forbidden to notify any person of

the existence of a subpoena directed to its corporate parent. Docket Entry 1. As I have explained in

more detail elsewhere, such an order may be incompatible with Federal Rule of Criminal Procedure

6(e)(2). See In re Grand Jury Subpoena to Google Inc., 2017 WL 4862780, at *3 (E.D.N.Y. Oct. 26, 2017);

In re Grand Jury Subpoena to Facebook, 2016 WL 9274455, at *6 (E.D.N.Y. May 12, 2016); but see In re

Application of the U.S. For An Order Pursuant To 18 U.S.C. § 2705(b), 131 F. Supp. 3d 1266, 1276 (D.

Utah 2015); In re Application of U.S. for an Order Pursuant to 18 U.S.C. § 2705(b), 866 F. Supp. 2d 1172,

1173 (C.D. Cal. 2011). Instagram should have an opportunity to be heard on the matter – both as to

whether it consents to the instant request for relief and, if it does not, as to whether the proscription

of secrecy requirements in Rule 6, the First Amendment, or any other authority trumps the

government's reliance on the relevant provision of the Stored Communications Act, 18 U.S.C.

§ 2705(b) (the "SCA"). See In re Application of the United States of Am. for Nondisclosure Order Pursuant to

18 U.S.C. § 2705(b) for Grand Jury Subpoena #GJ2014032122836, 2014 WL 1775601, at *1-3 (D.D.C.

Mar. 31, 2014), rev'd, 41 F. Supp. 3d 1, 6 (D.D.C. 2014). Having already complied with the original

order for a year, Instagram is presumably in a particularly good position to provide its considered

views on each point.1


1
  In reversing the magistrate judge's ruling that a service provider was entitled to be heard in
advance of the issuance of a non-disclosure order, the district court observed that the SCA allows
the service provider to seek to quash or modify such an order after it has been issued "'if the
        I therefore respectfully direct Instagram to submit its views in writing by June 26, 2019, and

to abide by the substantive terms of the original non-disclosure order in this matter until the instant

motion is finally resolved.

        SO ORDERED.

Dated: Brooklyn, New York
       June 12, 2019
                                                                        _     /s/
                                                                        James Orenstein
                                                                        U.S. Magistrate Judge




information or records requested are unusually voluminous in nature or compliance with such order
otherwise would cause an undue burden on such provider.'" Id. (quoting 18 U.S.C. § 2705(d)). The
court therefore concluded that "there is no statutory basis … for an order inviting [the service
provider] to intervene to be heard on the merits of the government's application." Id. I respectfully
disagree. To be sure, the SCA does afford a service provider the opportunity to object that
complying with an order is unduly burdensome, but it is silent with respect to whether the provider
may ever object to the legality of a non-disclosure order. Moreover, regardless of whether Instagram
objects, I have an independent obligation to avoid issuing an order that violates controlling law.
Nothing in the SCA prevents a court from satisfying itself that issuing the type of order the
government seeks would not be incompatible with other dispositive authority. In any event, I do not
now invite Instagram to weigh in before an order has been entered. Instagram has already been
subject to a non-disclosure order (albeit one that lapsed on June 1, 2019), and, as noted below, will
remain so; I merely seek its views before extending that order for ninety days.
